Application for stay of order of Monroe County Family Court granted insofar ás it authorizes the removal 6f the infant from the State of New York, subject, however, to petitioner filing in the office of the clerk of this court a duly certified copy of an order of the appropriate California court wherein the order of Monroe County Family Court is made the order of that California court, thus assuring the. infant's return to New York for continuing surveillance by Monroe County Family Court in accordance with the order (see Matter of Berlin v. Berlin, 21 N Y 2d 371, 378). Respondent herein shall join in any necessary stipulation, when submitted to him by petitioner, to enable petitioner to obtain the required order of the California court without delay; and upon filing of the certified copy of that order, the stay shall automatically be vacated.